Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been received and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  9-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kitahara et al. 20150318013.
Kitahara et al. 20150318013 teaches with respect to figure 4a, a second intermediate layer (15B), backed by a first release sheet (21), which is coated with a first embossable recording layer (14), which is embossed with tracking grooves using the stamper (31), the stamper is removed to leave the grooves (14A) and the result is inverted and contacted with first intermediate layers (15A) and second release sheet (22).  The first release layer (21) removed and the backside of the second intermediate layer  (15B) is coated on the upper side with a second embossable recording layer (14). The second embossable recording layer is embossed to form tracking features (14A) in the surface.  This is then contacted with another first intermediate layer (15A) [0086-0101]. The discussion of the servo tracking data is described at  and includes a description of the groove having a width of 160 nm, a depth of 60 nm and a pitch of 320 nm [0010-0011,0023,0048,0084]

    PNG
    media_image1.png
    789
    488
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    830
    502
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    665
    565
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    446
    262
    media_image4.png
    Greyscale


The applicant argues that the stamping processes of Kitahara et al. 20150318013 do not produce light diffracting structures.  The examiner disagrees, and points to the tracking grooves formed with a pitch of 320 nm.  The tracking grooves with this pitch are inherently diffractive structures and meet the limitations of the claims. The claims do not specify the radiation/light diffracted by the recited diffractive structures or any pitch/period of the diffractive structures.  If the applicant has access to a DVD and allowed light to reflect off of it, the diffraction of light would evident.  The “glue  materials” are the UV curable materials, which are embossed/stamped/imprinted as discussed in the prepub of the instant application at [0014].  The rejection of the articles claims stands.

Claims  9-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hayashi et al. JP 2000-348384.
Hayashi et al. JP 2000-348384 (machine translation attached) teaches with respect to figure 6, a double sides base material (28), which is coated with a UV curable resin (3), this is embossed using the relief surface of the single side base material, the UV resin is then cured by UV exposure and the single sided based material is left in place as a protective layer, the structure is inverted, another UV curable resin (38) applied and a second single sided materials embosses the UV curable resin, which is then cured and the single sided material is left in place as a protective layer [0065-0066]. The pitch can be 0.74 microns or useful for CD, LD or DVD [0038,0041]

    PNG
    media_image5.png
    319
    417
    media_image5.png
    Greyscale


The applicant argues that the stamping processes of Hayashi et al. JP 2000-348384 do not produce light diffracting structures.  The examiner disagrees, and points to the tracking grooves illustrated in figure 6 (which are described at [0041] as having a pitch of 0.74 microns .  The tracking grooves with this pitch are inherently diffractive structures and meet the limitations of the claims. The claims do not specify the radiation/light diffracted by the recited diffractive structures or any pitch/period of the diffractive structures.  If the applicant has access to a CD, laser disk (LD) or DVD and allowed light to reflect off of it, the diffraction of light would evident.  The “glue  materials” are the UV curable materials, which are embossed/stamped/imprinted as discussed in the prepub of the instant application at [0014].  The rejection of the articles claims stands.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pocius et al. 20020141006, in view of Kitahara et al. 20150318013.
Pocius et al. 20020141006 teaches with respect to figure 9, the stamping/embossing to form a diffractive Fresnel lens pattern (28) [0052-0055]. Figures 12 and 13 illustrate embodiments which include diffractive Fresnel lenses (20,24) on both sides and the lower Fresnel lens (20) has a reflective coating (40) on it [0059-0060]. 
It would have been obvious to one skilled in the art to use the stamping process of figure 9 of Pocius et al. 20020141006 to emboss the lower Fresnel lens (20) and then apply the reflective coating immediately afterward to protect the lens surface from damage, provide the desired reflectivity and a flat surface, invert the structure and then form the top Fresnel lens (24) using the embossing of figure 9 with a reasonable expectation of success based upon the use of a similar process to form diffractive tracking structures by Kitahara et al. 20150318013.
	The applicant’s arguments fail to account for the fact that Fresnel  lenses are inherently diffractive articles.  The fact that they are used as lenses does not change that. An equivalent refractive lens would merely have a hemispherical shape, similar in shape to the central feature of the Fresnel lens, which has the two additional light diffracting features (ring like) surrounding the central feature. The claims do not require the diffractive structures to be reflective and the prepub of the specification at [0002] specifically describes the convergence, or divergence of light, which are lens functions.  The examiner also points out that both references use stamping/embossing to mass produce diffractive articles, so they are not as different as asserted by the applicant. 

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. WO 2019066873, in view of Kitahara et al. 20150318013.
Li et al. WO 2019066873 teaches with respect to figure 7B the formation of a patterned grating (134) on the surface of the waveguide/lightguide material/slab, which may be plastic or glass.  The grating may be formed by etching a material or by molding it [0085]. Figure 8B shows the grating with a reflective layer over I [0086-0088]. Figure 9A shows the waveguide used for backlighting where the light is coupled in via in the input grating guide (130) and the light is coupled out in a diffuse pattern using the elements (210)  [0093-0104, particularly 0104]. 
	It would have been obvious to form the structure of figure 9A of Li et al. WO 2019066873 by embossing a first grating on the first surface of the glass waveguide and then providing a protective layer on the grating followed by inverting the structure and embossing gratings on the second surface and providing a protective layer as taught by Kitahara et al. 20150318013 with a reasonable expectation of success based upon the direction to molding as a technique for forming the gratings at [0082,0085] of Li et al. WO 2019066873 and overcoating of the grating with respect to figure 8B.
	In addition to the arguments addressed above, the applicant argues that Li et al. WO 2019066873 and Kitahara et al. 20150318013 are form different fields of endeavor.  The examiner disagrees, pointing that they both form periodic grating structures on both sides of a central substrate.  The particular function of the grating in Li et al. is dues to its periodicity and there is a clear teaching to the use of molding/stamping at [0085] which directs one to processes such as that taught by Kitahara et al. 20150318013.  The rejection stands.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando et al. 20090180186 teaches the double sided diffractive element of figures 2A and 2B where a diffractive Fresnel structure (12A,12B) is formed on both sides of the substrate (11) and a each Fresnel lens is covered by a protective layer (13A.13B). 

    PNG
    media_image6.png
    348
    366
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    375
    376
    media_image7.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 30, 2022